Name: 80/1313/EEC, Euratom, ECSC: Council Decision of 22 December 1980 on the adjustments to the Treaties made necessary by the increase in the number of Judges
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe
 Date Published: 1980-12-31

 Avis juridique important|31980D131380/1313/EEC, Euratom, ECSC: Council Decision of 22 December 1980 on the adjustments to the Treaties made necessary by the increase in the number of Judges Official Journal L 380 , 31/12/1980 P. 0006 - 0006 Finnish special edition: Chapter 1 Volume 2 P. 0010 Greek special edition: Chapter 01 Volume 3 P. 0065 Swedish special edition: Chapter 1 Volume 2 P. 0010 Spanish special edition: Chapter 01 Volume 3 P. 0067 Portuguese special edition Chapter 01 Volume 3 P. 0067 COUNCIL DECISION of 22 December 1980 on the adjustments to the Treaties made necessary by the increase in the number of Judges (80/1313/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community signed on 28 May 1979 and to the Council Decision of 24 May 1979 on the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 16 of the Act attached thereto, Whereas the first paragraph of Article 32 of the Treaty establishing the European Coal and Steel Community, the first paragraph of Article 165 of the Treaty establishing the European Economic Community and the first paragraph of Article 137 of the Treaty establishing the European Atomic Energy Community should be amended in order to increase by one the number of Judges constituting the Court of Justice; Whereas the second paragraph of Article 32b of the Treaty establishing the European Coal and Steel Community, the second paragraph of Article 167 of the Treaty establishing the European Economic Community and the second paragraph of Article 139 of the Treaty establishing the European Atomic Energy Community should be amended so that the partial replacement on each occasion concerns five Judges, HAS DECIDED AS FOLLOWS: Article 1 In Article 32 of the Treaty establishing the European Coal and Steel Community, Article 165 of the Treaty establishing the European Economic Community and Article 137 of the Treaty establishing the European Atomic Energy Community, the first paragraph shall be replaced by the following: "The Court of Justice shall consist of 10 Judges." Article 2 In Article 32b of the Treaty establishing the European Coal and Steel Community, Article 167 of the Treaty establishing the European Economic Community and Article 139 of the Treaty establishing the European Atomic Energy Community, the second paragraph shall be replaced by the following: "Every three years there shall be a partial replacement of the Judges. Five Judges shall be replaced on each occasion." Done at Brussels, 22 December 1980. For the Council The President J. SANTER